Judgment
Carlos H. Valls died on March 21, 1958 at the age of 68 and his death was certified as having been caused by coronary thrombosis due to arterial hypertension. Since September 1955 he worked for the firm Abarca Successors as a mechanical engineer engaged in the designing and installation of sugar mills. His work required the preparation of plans to dismantle and install mills, and his last work was connected with the installation of the Esperanza Mill in the Dominican Republic. To do so he made frequent trips between said republic and Puerto Rico. His effort in his work was mental but not physical. He did not have a fixed time schedule neither was he required to finish said installation within a specific time limit.
*588The day he died he returned to his home from the employer’s local offices about 6:20 p.m. He had met no problems or difficulties in his work; he looked happy and satisfied. After eating his dinner he passed the time reading in the porch of the apartment where he lived. He went to bed and after a little while he woke up with an acute pain. He died minutes later as a consequence of said heart disease.
The Manager of the State Insurance Fund denied the claim for compensation and the Industrial Commission affirmed his action.
From the facts as revealed by the evidence it cannot be stated that causal relationship was established between the work done and the death, that is, it was not satisfactorily established that the work done by the deceased contributed to the final result by means of aggravation, acceleration or precipitation of the disease, Fernández v. Industrial Commission, ante, p. 284; Núñez v. Industrial Commission, ante, p. 363; Cuquerella v. Industrial Commission, ante, p. 494. The facts show that the death came as a result of the natural development and natural course of the cardiovascular disease of which he suffered for a long time, without having relation with the effort or work done.
The decision rendered by the Industrial Commission on June 30, 1960 is affirmed.
It was so decreed and ordered by the Court as witnesses the signature of the Chief Justice.
(s) Luis Negron Fernández Chief Justice
I attest:
(s) Ignacio Rivera General Secretary